Judgment unanimously affirmed, with costs. Memorandum: These matters involving two adjacent parcels of land were previously remitted to the Court of Claims for further findings in order to provide an explanation for failure to give sufficient weight to a sale of one of the parcels less than one year after appropriation (see Camperlino v State of New York, 78 AD2d 773). The trial court has conducted an evidentiary hearing on the issue and made findings sufficient to support its award and we therefore affirm. (Appeal from judgment of Court of Claims, Lowery, Ji — appropriation.) Present — Cardamone, J.P., Simons, Hancock, Jr., Callahan and Denman, JJ.